                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 STEVEN KING,                                       Case No.: 1:19-cv-REB-KMT

         Plaintiff,                                 Hon. Robert E. Blackburn

 v.

 NATIONAL CREDIT SYSTEMS, INC.,

         Defendant.

      NCS’S RESPONSE TO PLAINTIFF’S MOTION TO WITHDRAW ADMISSIONS
                      PURSUANT TO FED. R. CIV. P. 36(B)

        Plaintiff asks this Court to relieve him from the Requests to Admit (“RTA”) he admits

were served upon him by NCS on March 10, 2020. For all the reasons stated below, this Court

should deny Plaintiff’s Motion to Withdraw Plaintiff’s Admissions Pursuant to Fed. R. Civ. P.

36(b) (“Motion”).

                                             FACTS

        On March 10, 2020, Plaintiff admits NCS served him with its First Set of Interrogatories,

Requests for Production of Documents, and Requests for Admission. Pls. Mot. at p. 2 & Ex. A

at ¶ 3. On April 9, 2020, counsel for NCS agreed to Plaintiff’s first request to extend the date by

which Plaintiff was required to respond to NCS’s Written Discovery to April 23, 2020. Docket

at 30-1. On April 22, 2020, NCS’s counsel agreed to Plaintiff’s second request to extend the

date by which Plaintiff was required to respond to NCS’s Written Discovery to May 7, 2020. Id.

On May 7, 2020 at 12:58 p.m., Plaintiff’s counsel requested a third extension to the date by

which Plaintiff was required to respond to NCS’s Written Discovery to May 21, 2020. Id. When

NCS’s counsel had not responded to the requested for an extension, at 6:14 p.m. on May 7, 2020,

Plaintiff’s counsel again requested an extension of up to and including May 21, 2020 to respond

                                                1
to NCS’s Written Discovery. Id. On May 8, 2020, NCS’s counsel responded to Plaintiff, but did

not agree to Plaintiff’s third request for an extension. Docket at 30-1. Rather, NCS’s counsel

asked Plaintiff’s counsel asked “[w]hen is it that you think you will be responding to the

discovery, and what is the reason for the extension?” Id.

       In spite of his claim that he “believed” NCS’s counsel agreed to his request for an

extension to May 21, 2020, on May 19, 2020 Plaintiff filed his Motion to Amend Civil

Scheduling Order to Provide 60-Day Extension of Discovery Cutoff and Response to Plaintiff’s

Written Discovery (“Discovery Motion”). Docket at 26. Plaintiff’s Discovery Motion seeking in

part additional time to respond to NCS’s discovery is premised on the same basis as the instant

Motion: “unforeseen delay caused by COVID which impacted Plaintiff’s ability to timely

complete discovery.” Id. at p. 1. NCS opposed Plaintiff’s Discovery Motion, arguing that

Plaintiff’s neglect in failing to timely respond to NCS’s Written Discovery was not excusable.

Docket at no. 30.

       On May 20, 2020, the Court denied Plaintiff’s Discovery Motion, and noted in a footnote

as follows:

       It is unclear to the court whether Plaintiff has fully responded to discovery
       propounded upon him by Defendant in light of several references made in the
       Response. (See, e.g., Resp. at 5, “Defendant’s Requests for Admissions are
       deemed admitted, and Plaintiff has waived all objections in the discovery requests
       served upon the Plaintiff in this matter.”) However there is no request within this
       motion that there be any extension of time with respect to Plaintiff’s obligations
       to respond to discovery propounded by Defendant. The deadline for those
       responses has, therefore, long passed. To the extent Defendant is asserting a
       failure to respond to discovery by Plaintiff, D.C.COLO.LCivR 7.1(d) provides,
       “A motion shall not be included in a response or reply to the original motion. A
       motion shall be filed as a separate document.”

Docket at 32, p. 3 n.2. Therefore, as of May 20, 2020 at the latest, Plaintiff knew that the Court

did not consider his Discovery Motion to extend the time by which Plaintiff’s responses to

                                                2
NCS’s discovery and, therefore, his responses to NCS’s RTA were deemed admissions.

       In spite of the Court’s May 20, 2020 Order stating that Plaintiff’s responses to NCS’s

Written Discovery were already untimely, on May 22, 2020, Plaintiff purported to serve his

untimely Response to Requests for Admission (“RTA Responses”) upon NCS without seeking

relief from his deemed admissions from the Court. RTA Mot. at Ex. B. In his RTA Motion,

Plaintiff characterized his well overdue responses to NCS’s RTA as “one day past the believed

extension” to May 21, 2020 he says he believed NCS’s counsel agreed to, even though Plaintiff’s

counsel cannot point to NCS’s counsel’s actual agreement to a third extension to allow Plaintiff

to serve responses to NCS’s RTA. Docket at 35, p. 3.

       On June 26, 2020, NCS filed its Motion for Summary Judgment (“MSJ”). Docket at 33.

In its MSJ, NCS made it clear that it relied, in part, upon Plaintiff’s deemed admissions to argue

this Court should enter judgment in NCS’s favor. Id. at pp. 4-5 & 6-7. Instead of immediately

filing a motion to withdraw the admissions NCS clearly asserted were deemed admitted, Plaintiff

waited an additional 21 days before filing the RTA Motion on July 17, 2020. Docket at 35.

                                   ARGUMENT AND LAW

       For all the reasons stated in this RTA Response, this Court should summarily deny

Plaintiff’s RTA Motion. Any neglect by Plaintiff was not excusable as a matter of law.

       Plaintiff knew since May 8, 2020 that NCS did not agree to a third extension for Plaintiff

to respond to NCS’s Written Discovery. In addition, once this Court entered its May 20, 2020

Order, Plaintiff knew that this Court considered the deadline for his responses to NCS’s RTA

“long passed.” Docket at 32, p. 3 n.2. Plaintiff also knew that this Court did not consider his

May 19, 2020 Discovery Motion to be a motion for additional time to serve his discovery

responses on NCS or as a motion to withdraw his admissions under Fed. R. Civ. P. 36(b). Id.

                                                3
On June 26, 2020, Plaintiff knew that NCS relied, in part, on his deemed admissions, in seeking

summary judgment. Docket at 33. Rather than taking immediate action in response to the

Court’s May 20, 2020 Order or in response to NCS’s MSJ, Plaintiff waited until July 17, 2020 in

an attempt to withdraw his admissions to NCS’s RTA.

          When seeking an extension of time to extend a deadline that has passed, a party may

justify an extension only by showing that the party failed to act as a result of excusable neglect.

Fed. R. Civ. P. 6(b)(1)(B). In order to find “excusable neglect,” Plaintiff was required to prove

good faith in seeking the extension and a reasonable basis for not complying within the specified

period.     In re Four Seasons Sec. Laws Litig., 493 F.2d 1288, 1290 (10th Cir. 1974).

Inadvertence, ignorance of the rules, and mistakes construing the rules are not excusable neglect.

Quigley v. Rosenthal, 427 F.3d 1232, 1238 (10th Cir. 2005).

          As of May 8, 2020 (when Plaintiff admits he did not receive an agreement for an

extension from NCS), Plaintiff knew that he needed to seek an extension to respond to NCS’s

discovery from the Court. As of May 20, 2020, Plaintiff was put on notice that by the Court that

it did not view his Discovery Motion as a motion for an extension to respond to NCS’s Written

Discovery, and Plaintiff was therefore reminded that he needed to seek an extension to respond

to NCS’s Written Discovery. Instead of seeking the requisite extension, Plaintiff served his RTA

Responses on NCS and ignored the problem with the untimeliness of the admissions he

purported to serve on NCS.

          Plaintiff’s RTA Motion fails to provide this Court with any justification for finding

excusable neglect. Plaintiff’s claim that he “believed” NCS’s counsel granted him an extension

is negated by the absence of NCS’s counsel’s agreement to a third extension for Plaintiff to

respond to its Written Discovery. Plaintiff himself knew that NCS did not agree to an extension,

                                                4
because the Court’s May 20, 2020 Order in response to Plaintiff’s May 19, 2020 Discovery

Motion explicitly stated that the Court did not consider the Discovery Motion a motion for an

extension or a motion for withdrawal of admissions.

       Moreover, instead of filing a motion for an extension and/or motion for withdrawal of

admissions as soon as possible after this Court’s May 20, 2020 Order, Plaintiff waited essentially

two additional months until July 17, 2020 in order to file his Discovery Motion. Plaintiff’s

neglect in failing to file a motion for extension/motion for withdrawal of admissions as soon as

the Court stated that it did not consider Plaintiff’s Discovery Motion as either is patently

inexcusable. Even when NCS reminded Plaintiff on June 26, 2020 that he still had not filed to

withdraw the admissions NCS considered deemed admitted, Plaintiff waited an additional three

weeks before attempting to seek withdrawal of Plaintiff’s deemed admissions. Plaintiff’s failure

to act when both this Court and NCS reminded Plaintiff that the RTAs served by NCS were

deemed admitted may be neglect, but it is not excusable neglect.

                                         CONCLUSION

       Plaintiff failed to act even in the face of reminders from the Court and NCS that the

admissions NCS served upon Plaintiff were deemed admitted. Because Plaintiff cannot prove

excusable neglect, this Court should deny Plaintiff’s Discovery motion, in its entirety.




                                                 5
 Dated: July 30, 2020                               Respectfully submitted,

                                                    /s/ Katrina M. DeMarte
                                                    Katrina M. DeMarte
                                                    (MI Bar No. P81476;
                                                    CO Bar No. 43135)
                                                    DEMARTE LAW, PLLC
                                                    39555 Orchard Hill Pl.
                                                    PMB 6338
                                                    Novi, MI 48375
                                                    (313) 509-7047
                                                    katrina@demartelaw.com

                                                    Counsel for Defendant,
                                                    National Credit Systems, Inc.

                                CERTIFICATE OF SERVICE

The undersigned counsel hereby certifies that this document was filed electronically this 30th
day of July 2020. Notice of this filing will be sent to the parties and/or counsel of record at the
email addresses registered by them with the Court by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                              s/ Katrina M. DeMarte




                                                6
